Citation Nr: 1122205	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 24, 2003, for the grant of service connection for degenerative changes of the left acromioclavicular joint, to include whether clear and unmistakable error (CUE) exists in a December 1995 rating action that denied service connection for a left shoulder disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2010, the Veteran presented testimony at a personal hearing conducted at the St. Paul RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

Prior to the certification of his appeal, in February 2010, the Veteran submitted a statement indicating that he no longer wished to have The American Legion represent him.  Instead, the Veteran submitted a VA Form 21-22a [Appointment of Individual as Claimant's Representative] indicating that he wished to represent himself.  


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for a left shoulder disability was denied in a December 1995 rating action. The Veteran filed a timely appeal of that decision, and his claim was denied by the Board in a May 1999 decision.  The Veteran did not appeal the Board's decision. 

2.  In March 2003, the Veteran requested that his left shoulder disability claim be reopened.  In a July 2005 rating action, the RO granted service connection for degenerative changes of the left acromioclavicular joint.  The Veteran filed a timely appeal as to the assigned effective date, and his claim was denied by the Board in a June 2008 decision.  The Veteran did not appeal the Board's decision.

3.  Following the Board's June 2008 decision, the Veteran filed a claim seeking entitlement to an earlier effective date for the grant of service connection for degenerative changes of the left acromioclavicular joint in August 2009. 


CONCLUSIONS OF LAW

1. The December 1995 RO rating action has been subsumed by the May 1999 Board decision and cannot be challenged on the basis of CUE. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.1104 (2010).

2.  The Board's June 2008 denial of an effective date earlier than March 24, 2003 is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3. The Veteran's current claim of entitlement to an effective date earlier than March 24, 2003, for the grant of service connection for degenerative changes of the left acromioclavicular joint was not timely filed and must be dismissed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  However, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Moreover, in Livesay, the Court held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions." The Court observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to the CUE motion.  See also VAOGCPREC 12-2001 (July 6, 2001).

Additionally, as is discussed below, the Veteran's claim is ultimately being dismissed by the Board on legal bases. Whatever facts are necessary to adjudicate the claim are therefore already contained in the claims file. Thus, notice or assistance to the Veteran would be fruitless. See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board observes in passing that the Veteran did in fact receive a VCAA notice in letter from the RO dated September 15, 2009. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in February 2010 as detailed in the Introduction. 

Analysis

The Veteran's initial claim of entitlement to service connection for a left shoulder disability was denied by the RO in an August 1995 rating action.  Following the receipt of additional evidence, his claim was readjudicated, and denied, in a December 1995 rating action.  The Veteran disagreed with this decision and initiated a timely appeal.  His claim was ultimately denied by the Board in a May 1999 decision.

In March 2003, the Veteran filed to reopen his previously denied left shoulder claim.  He was granted service connection for degenerative changes of the left acromioclavicular joint in a July 2005 rating action which established a 10 percent disability rating, effective March 24, 2003.  The Veteran perfected an appeal as to the assigned effective date, and the RO's decision was confirmed by the Board in a June 2008 decision. 

In August 2009, the Veteran filed a claim of entitlement to an effective date earlier than March 24, 2003 for the grant of service connection for left acromioclavicular joint disability, to include whether CUE exists in the December 1995 rating action which denied the Veteran's claim.  His claim was denied in the September 2009 rating action currently on appeal. 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that, where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time. Rudd at 299.

Here, the Veteran's disagreement as to the effective date of service connection for degenerative changes of the left acromioclavicular joint was filed more than a year after the Board's June 2008 decision confirmed the March 24, 2003 effective date.  Because the Veteran did not appeal the Board's June 2008 decision, the effective date of service connection for his service-connected left shoulder disability became final.  See 38 C.F.R. § 20.1104 (2010).  Thus, his August 2009 statement may only be viewed as a freestanding claim for an earlier effective date, which is an impermissible end run around the requirement to challenge such a final decision.  That being the case, the Veteran is left with only one option in his attempt to obtain an earlier effective date: a claim alleging that a VA decision contained CUE.  See 38 C.F.R. § 3.105 (2010).

During the February 2010 hearing, the Veteran argued that his left shoulder disability has not changed since he filed his original claim for service connection.  See the hearing transcript, page 4.  The Veteran further stated that a clear and unmistakable error was committed because the evidence which formed the basis for the RO's July 2005 grant of service connection was the same evidence that was contained in his claims folder at the time of the December 1995 denial.  As such the Veteran argued that the December 1995 rating action contained CUE. 

As noted above, the December 1995 rating action which the Veteran alleges contained CUE was appealed to the Board.  The Board denied the Veteran's claim in a May 1999 decision.  Accordingly, the December 1995 rating decision became subsumed by the May 1999 Board decision.  See 38 C.F.R. § 20.1104 (2010); see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) [prior RO decisions which are affirmed by the Board are subsumed by the final appellate decision]. Thus, the December 1995 rating action is not subject to allegations of CUE as a matter of law.

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) (2010); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

In this case, the Veteran has not filed a motion for revision of the 1999 Board decision. Likewise, he has not clearly articulated errors in the 1999 Board decision, the legal or factual basis of such allegations, or why the results would have been manifestly different but for the alleged errors. As such, the Board concludes that the Veteran's allegations of CUE in the RO's December 1995 rating action must be dismissed, as this decision was subsumed into the Board's unchallenged May 1999 decision. In reaching this conclusion, the Veteran is advised that he remains free to file a motion for revision of the 1999 Board decision based on CUE in that decision if he so chooses. Instructions for filing a motion for revision of a prior Board decision based on CUE are contained in the notice of appellate rights attached to this decision.  The Board intimates no outcome with respect to any such motion brought by or on behalf of the Veteran.

In addition, the Board observes that the Veteran appears to be raising an argument couched in equity in that he contends that he has had a left shoulder disability since he filed his original claim and that it is unfair for VA not to compensate him for the entire period. However, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In short, based on the procedural history of this case, the Board has no alternative but to dismiss the appeal.  The Veteran's claim of entitlement to an earlier effective date prior to March 24, 2003, to include based upon CUE in the December 1995 rating action, is accordingly dismissed.


ORDER

The claim of entitlement to an effective date earlier than March 24, 2003, for the grant of service connection for degenerative changes of the left acromioclavicular joint, to include whether CUE exists in a December 1995 rating action that denied service connection for a left shoulder disability is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


